



EXHIBIT 10.2


The Goodyear Tire & Rubber Company


Akron, Ohio 44316-0001






December 14, 2018




Joseph Zekoski
Senior Vice President, Global Operations & Technology



Re:    Agreement


Dear Joe:


You are a valued member of the management team of The Goodyear Tire & Rubber
Company (the “Company” or “Goodyear”) who we believe will help us continue in
our success and move us forward in meeting our long-term business objectives.
This letter is being presented to you in recognition of the importance of your
skills and experiences and contributions to the Company.


As such, we have developed a special arrangement designed to apply to you. This
Agreement amends and restates the Agreement dated June 22, 2018. By executing
this Agreement, you will be eligible to receive a lump sum payment of
$450,000.00 (“Retention Bonus”) if you remain an associate of the Company and
actively provide the services required of you through at least February 28, 2019
(“Retention Date”), subject to the terms and conditions contained herein.
          
Assuming all conditions are met, the Retention Bonus will be paid by March 31,
2019 and will be subject to withholding taxes as required by law. The Retention
Bonus will be payable in addition to your regular annual salary, benefits and
participation in the Company’s incentive compensation plans; provided, however,
you will not be a participant in the Performance Recognition Plan in 2018. Since
the Retention Bonus represents a unique payment to you, the Retention Bonus will
not be considered in calculating compensation-related benefits (e.g., pension
benefits).


As part of this Agreement, you agree to continue to follow the policies and
procedures established by the Company, which may change from time to time, work
directions from the Company’s management team, and the provisions set forth
herein. Payment of the Retention Bonus will be subject to the Company being
satisfied (in its reasonable judgment) with (1) your cooperation, diligence and
loyalty through the Retention Date, (2) your performance through the Retention
Date, (3) your compliance with all Company policies and procedures and other
agreements with the Company through the Retention Date, and (4) the continuation
of your active employment with the Company through the Retention Date.


If the Company terminates your employment prior to the Retention Date for other
than cause, you will be entitled to receive the Retention Bonus in accordance
with the terms of this agreement. For purposes of this paragraph, “cause” means
(i) gross negligence or willful misconduct in the performance of your duties
with the Company, (ii) engaging in conduct which is injurious to the Company,
monetarily or otherwise, (iii) committing any felony or any crime involving
fraud, breach of trust or misappropriation, (iv) any material breach or
violation of any agreement relating to your employment with the Company, or (v)
any material breach or violation of the Company’s Business Conduct Manual, or
any Company policy.


If you voluntarily leave the Company, or if the Company terminates your
employment for cause, prior to the Retention Date, you will not receive the
Retention Bonus.


In the event of your permanent disability or death prior to the Retention Date,
you or your estate will receive the Retention Bonus pro-rated from June 22, 2018
to your last day worked. For purposes of this Agreement, disability is defined
in accordance with the Company’s long-term disability program. These amounts
will be paid within sixty (60) days of your death or the Company’s determination
of your permanent disability.





--------------------------------------------------------------------------------







Following the Retention Date, the Company desires to retain your services to
Goodyear and its subsidiaries, subject to the terms and conditions set forth
herein. The arrangement with Goodyear is as follows:


a.
You agree to provide to Goodyear and its subsidiaries transition services as
requested by Goodyear’s Chief Executive Officer relating to (i) the transition
of the position of Senior Vice President, Global Operations & Technology; (ii)
associate mentoring and development; and (3) other matters as may be mutually
agreed upon by you and the Chief Executive Officer.



b.
Your transition services will be delivered during the period from March 1, 2019
through December 31, 2019 (the “Transition Services Period”). Goodyear agrees
that you may terminate this arrangement at any time with or without cause upon
thirty (30) days written notice to Goodyear. Upon any such termination, Goodyear
will have no further obligation to pay any costs except for unpaid fees and
unreimbursed out-of-pocket expenses, if any, incurred prior to the termination.



c.
Your transition services will generally be provided from your home and at
Goodyear’s Akron, Ohio headquarters, as agreed upon by you and the Chief
Executive Officer. Other travel may be required as agreed upon by you and the
Chief Executive Officer.



d.
Your transition services will be performed in a timely, diligent and workmanlike
manner.

 
e.
Your transition services will be performed in accordance with all laws and
regulations and Goodyear’s policies, including the Business Conduct Manual.



    Goodyear agrees to pay a fee of $134,400.00 per quarter for the transition
services performed under this Agreement, payable on the last business day of
each quarter (except a pro-rated quarterly payment will be made by March 31,
2019 for the period March 1, 2019 through March 31, 2019), subject to
withholding taxes as required by law. In addition to the transition service
fees, Goodyear will reimburse you for all reasonable and customary out-of-pocket
expenses incurred by you in the performance of the transition services, in
accordance with Goodyear’s applicable policies. Your requests for reimbursements
must include copies of all receipts evidencing the costs incurred by you.


Any information provided by Goodyear to you in connection with this Agreement
will be considered to be both confidential and proprietary to Goodyear
(collectively, the “Confidential Information”). You agree to hold in confidence
and not to disclose to or use for others during the term of this Agreement, and
for a period of five (5) years following the termination or expiration thereof,
Confidential Information, including but not limited to contracts, agreements,
financial information, business operations, specific transactions, clients,
customers, employees, marketing, purchasing, sales, distribution, shipping,
advertising, business or other methods, computer systems, internal and external
memoranda, practices, procedures, ideas, suggestions, work results, or other
secret or confidential information received from Goodyear in connection with, or
which results from, the services to be performed hereunder, or with respect to
any other matter of a secret or confidential nature which may come into your
possession in the performance of your services for Goodyear hereunder, except
such information as is or becomes general public knowledge, or is disclosed to
you independently by a third party legally authorized to do so, or the
disclosure of which is authorized in writing by an officer of Goodyear, or is
required to be disclosed by law, provided, however, in such event, you will take
all reasonable steps to notify Goodyear so that a protective order or other
appropriate remedy may be obtained prior to any such disclosure. You agree to
return (or destroy and certify in writing that you have destroyed) any
Confidential Information and all other materials provided to you upon demand
within thirty (30) days of termination or expiration of this Agreement.


You agree that any data, ideas, suggestions, processes or work results arising
out of your services are and shall remain the sole property of Goodyear.


During the Transition Services Period, you will not participate in any employee
benefit plan of Goodyear and will not be covered by workers’ compensation.
    
This Agreement is not assignable by either party, the transition services to be
performed by you being personal to Goodyear. This Agreement constitutes the
entire agreement between the parties with respect to the subject matter thereof
and supersedes all prior agreements and understandings, oral or written, and may
not be modified or amended except in writing signed by both parties. This
Agreement shall be governed by and construed in accordance with the laws of the
State of Ohio. All notices required to be given hereunder shall be sent to the
applicable party at the address for such party set forth herein or such other
address as a party may provide in writing to the other party.







--------------------------------------------------------------------------------





If the foregoing meets with your acceptance, please execute and return this
Agreement to John T. Lucas, 200 Innovation Way, Akron, Ohio 44316-0001.


THE GOODYEAR TIRE & RUBBER COMPANY




/s/ Joseph Zekoski                By: /s/ John T. Lucas    
Joseph Zekoski
John T. Lucas, Senior Vice President

Global Human Resources





